DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC 103 
The rejections under 35 USC103 are withdrawn in light of the amendments to the claims.

Allowable Subject Matter
Claims 1 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance.  US 2014/0108786 (Kreft) teaches a method to authenticate a substrate based on unique microstructure inherent to a region of interest of a substrate surface of the substrate, the method comprising the steps:emitting photons from a light source onto the region of interest ([0120] … the excitation by the emitter(s) may be … an optical excitation (e.g. generated by LED or LASER elements)”); emitting ultrasound waves from an ultrasound source onto the region of interest ([0120] … the excitation by the emitter(s) may be … acoustic excitation (e.g. infra- or ultrasonic) …”); capturing at least one photo acoustic speckle image of the region of interest by capturing a light image from the emitted photons in the presence of the emitted ultrasound to obtain the at least one captured photo acoustic speckle image of the region of interest; and ([0120]: “… sensors that sense the (back-) scatter of the excitation are electromagnetic sensors, electric field sensors, magnetic field sensors, acoustic sensors, optical sensors or other radiation sensors, depending on the excitation 
More specifically, Kreft also teaches that the excitation source may be optical, ultrasonic or a combination, along with appropriate sensors.  See, for example, [0120]:
[0120] Moreover, it should be noted that the excitation by the emitter(s) may be an electromagnetic excitation (e.g. electromagnetic fields (e.g. in the radio spectrum), X-ray, etc.), an optical excitation (e.g. generated by LED or LASER elements) and acoustic excitation (e.g. infra- or ultrasonic), or combinations thereof. … sensors that sense the (back-) scatter of the excitation are electromagnetic sensors, electric field sensors, magnetic field sensors, acoustic sensors, optical sensors or other radiation sensors, depending on the excitation type.
Kreft also teaches to compare a measured value with a stored value.  See, for example, [0115] quoted in part in the claim and presented in full below:
[0115] How the tamper-protected semiconductor module is using its cocoon PUF functionality to detect tampering may be implemented in various ways. For example, in one exemplary embodiment of the invention, the tamper-protected semiconductor module may generate a digital "measured fingerprint" (denoting the fingerprint that has--so to say--just been "measured" by the sensors) of the tamper-protected semiconductor module from the measured values (German: Messwerte) of the (back-) scatter of the excitation provided by the respective sensors and detects an attempt to tamper the tamper-protected semiconductor module by comparing the measured digital fingerprint with a digitized fingerprint of the un-tampered tamper-protected semiconductor module (which may have been for example stored previously). It should be apparent that repeated verification of the integrity of the cocoon, respectively, the tamper-protected semiconductor module requires the same predetermined excitation emitted in each verification process, i.e. each measurement of the (back-) scatter of the predetermined excitation (for details on the "same" predetermined excitation, please see below). 
Several other embodiments are also disclosed.  See, for example, [0079] which teaches comparison of hashed values:
[0079]  In another optional implementation the response of the hardware PUF may be compressed using a cryptographic hash function. For example, in applications where a response of the hardware PUF is used only to be checked for being correct (i.e. matching/not matching a known response of the un-tampered hardware module) this implementation may be advantageously used to reduce the size of the response data, which could be for example of interest in case one or more responses of the hardware PUF need to be provided via a communications interface to another party providing the challenge(s). In this alternative exemplary implementation a response of the hardware PUF to a given challenge can be verified (and thereby the integrity of the tamper-protected hardware module) by comparing the hash value thereof to the hash value of the known response of the hardware PUF to this given challenge. Of course, the same cryptographic hash function needs to be used to (re)calculate the hash values.
See also, for example, [0504], which specifically teaches the use of memory:
[0504] During the very first time of a cocoon PUF initialization for the enrollment of the secret, the cocoon PUF makes a characteristic determination of the physical cocoon structure. This is called Compartment Management (CM) and can take several minutes of processing (formatting) time. The respective produced data is stored within the Helper-Data memory.
The paper by Chong entitled “Anti-Counterfeiting with Random Pattern” teaches the use of random pattern using UV light.  See, for example, Section 3, first paragraph and FIG. 4 which illustrates the detection of patterns under UV light:
We use a random pattern formed by any scattering phosphor particles as file physical identifier, as shown in Figure 4. Phosphor is a substance that exhibits the phenomenon of phosphorescence, i.e., sustained glowing after exposure to (ultra-violet) light or energized particles such as electrons. The framed region of the pattern is from where the bits are extracted. As a phosphor particles pattern is only visible under ultraviolet light, the appearance of the product is thus not altered. 
In the remainder of Section 3, the process is discussed including “registration”, “verification” and “compared” steps (see page 149, first and second full paragraphs).  Section 3.1 discusses image segmentation in order to “locate the framed region of the pattern in the snapshot 
Table 1 present different types of PUF and the corresponding applications.  Both acoustic and optical PUFs are listed separately and for different applications, but there is no teaching to combine these two as recited in the claims.  
Furthermore, Section 3.2.1 teaches to detect corner points of phosphor particulars.  In Section 3.2.2 it is taught that the detected corner points are “noisy and varying”, and that different images of the same particles pattern may have different corner points.  Therefore, it teaches to cluster corner points and to pick the center of a cluster, and teaches not to identify the location of each specific feature.  In other words, it teaches away from identifying the location of each specific feature.  
US 7,853,792 (Cowburn) discloses a method and apparatus for determining a digital signature from an article made of paper, cardboard, plastic or many other material types. See, for example:, col. 3, last full para:
… many types of paper and cardboard have been found to give unique characteristic scattering signals from a coherent light beam, so that unique digital signatures can be obtained from almost any paper document or cardboard packaging item.  
A coherent light source directs a beam to illuminate the article and a detector arrangement collects data points from light scattered from many different parts of the article to collect a large number of independent data points, typically 500 or more.  See col. 4, first full para:
    The reader used by the inventor does not operate in this manner. It uses four single channel detectors (four simple phototransistors) which are angularly spaced apart to collect only four signal components from the scattered laser beam. The laser beam is focused to a spot covering only a very small part of the surface. Signal is collected from different localised areas on the surface by the four single channel detectors as the spot is scanned over the surface. The characteristic response from the article is thus made up of independent measurements from a large number (typically hundreds or thousands) of different localised areas on the article surface. Although four phototransistors are used, analysis using only data from a single one of the phototransistors shows that a unique characteristic response can be derived from this single channel alone! However, higher security levels are obtained if further ones of the four channels are included in the response. 
It also teaches the use of an LED light source.  See, for example, col. 12, second para:
In an alternative embodiment, the marks 28 are read by a dedicated encoder emitter/detector module 19 that is part of the optics subassembly 20. Encoder emitter/detector modules are used in bar code readers. For example, we have used an Agilent HEDS-1500 module that is based on a focused light emitting diode ( LED) and photodetector. The module signal is fed into the PIC ADC as an extra detector channel. 
US 7,806,322 (Brundage) discloses an authentication method generally related to steganography and digital watermarking. The method includes receiving an object including a host object and auxiliary data steganographically embedded within the host object; determining geometric characteristics of the host object relative to expected geometric characteristics of the host object; and detecting the auxiliary data from the host object. The method can further include re-aligning or correcting geometric characteristics of the object based on a result of the act of determining prior to the act of detecting. This method does not use paper surface texture. 
WO 2014163014 discloses an information acquisition/identification system provided with an image-feature storing means, an extracting means, an acquiring means, and an identifying means. The image-feature storing means stores image features of texture patterns formed on components or products. The extracting means extracts an information-label image and a texture-pattern image from a taken image containing at least the following: an information label that displays information regarding a component, a product, or a product comprising said component; and a texture pattern formed on said component or product. The acquiring means 
US 6,584,214 (Pappu) teaches using speckle patterns in reflection from a specially prepared surface structure, in which speckle patterns are instead used in transmission from a specially prepared transparent token. The preferred implementation of this technique is to prepare epoxy tokens of dimension approximately 1 cm.times.1 cm in which glass spheres are embedded. The tokens are prepared by mixing the glass spheres in a colloidal suspension in a liquid polymer, which is then cured to fix the positions of the glass spheres. The unique ensemble of glass spheres is then probed using a coherent laser beam in transmission with a CCD detector positioned to measure the speckle pattern. In a modification of this approach, a known identifier is encoded on a reflective surface which is then stuck to one side of the token. The probing light passes through the token, is reflected by the known identifier and passes through the token again. 
US 2010/0007930 (Cowburn) teaches authentication by scanning a surface using a laser and detecting the reflected light with photodetectors.  See, for example, FIGS. 1 and 2, and  [0042]-[0044]:
[0042] FIG. 2 is a block schematic diagram of logical components of a reader apparatus as discussed above. A laser generator 14 is controlled by a control and signature generation unit 36. Optionally, a motor 22 may also be controlled by the control and signature generation unit 36. Optionally, if some form of motion detection or linearization means (shown as 19) is implemented to measure motion of the target past the reader apparatus, and/or to measure and thus account for non-linearities in their relative movement, this can be controlled using the control and signature generation unit 36. 

[0043] The reflections of the laser beam from the target surface scan area are detected by the photodetector 16. As discussed above, more than one photodetector element may be provided in some examples. The output from the photodetector 16 is digitised by an analog to digital converter (ADC) 31 before being passed to the control and signature generation unit 36 for processing to create a signature for a particular target surface scan area. The ADC can be part of a data capture circuit, or it can be a separate unit, or it can be integrated into a microcontroller or microprocessor of the control and signature generation unit 36. 

[0044] The control and signature generation unit 36 can use the laser beam present incidence location information to determine the scan area location for each set of photodetector reflection information. Thereby a signature based on all or selected parts of the scanned part of the scan area can be created. Where less than the entire scan area is being included in the signature, the signature generation unit 36 can simply ignore any data received from other parts of the scan area when generating the signature. Alternatively, where the data from the entire scan area is used for another purpose, such as positioning or gathering of image-type data from the target, the entire data set can be used by the control and signature generation unit 36 for that additional purpose and then kept or discarded following completion of that additional purpose. 
The application teaches that the scanning light “may or may not operate at visible wavelengths” (see, for example, [0154]).  FIG. 6 shows a verification process.  There is no teaching to use ultrasound. 
The paper by Sharma entitled "PaperSpeckle: Microscopic Fingerprinting of Paper" teaches that it was known to detect speckles when a laser reflects off a rough surface, and to use this for authentication.  See, for example, the paragraph before section 2.2:
The concept of speckles have been widely used in the field of laser speckles where a random speckle pattern is created when a coherent laser beam :is reflected of a rough surface. Laser speckles have been used in research literature to fingerprint a wide range of objects including finger, paper documents, plastic cards, pioduct packages [3j; the randomness in the laser speckle pattern can be used to uniquely identify the object, Using diffuse scattering of a focused laser, the fine structure of different surfaces can be extracted. However, the speckle pattern is very much dependent on the angle of measurement;' hence laser speckle extraction requires expensive machinery to align laser as well as carefully extract the object surface pattern.

While laser speckles make a good candidate for extracting speckle patterns from paper, the underlying machinery is very expensive, delicate and fairly impractical in rural, developing country settings. Similarly, the extraction of speckles from partially Coherent light source require expensive machinery, delicate experimental setup and careful modification of light source (to achieve either temporal or spatial coherence) [13, 23, 14], Instead, we show that in practice we do not need to depend on lasers or specific partial coherent light souices and can capture light scattered from microscopic non-uniformities of an object illuminated by any partially coherent light source (such as LED) to identify and fiugcrpriut the object. We call this type of patterns as tei-tan f-pp/kh patterns. They are essentially, scattered light: capt ured from the complex underlying microscopic structure of an object.
The image recorded by the light reflected from the region of interest represents a speckle pattern that is unique to the region of interest of the analyzed substrate surface. 
The paper by Haist entitled "Optical detection of random features for high security applications" teaches an authentication method based on paper fibers (e.g., paper money).  See, for example, page 1, the paragraph spanning the columns:
The method used for protecting a banknote against counterfeit is shown in figure 1. The fibre structure of a small region of the banknote is detected by using a video microscope and digitised with a frame grabber. After some basic image processing, the image is compressed and a digital signature using public key authentification, is appended. The result is processed with a fault-tolerant code. This code is directly printed onto the banknote. The coded image serves as a reference for the verification process.
See also page 1, right col, 1st full para:
Verification of the banknote (see figure 1 ) is achieved by detecting the fibre structure and comparing it with the digitally stored reference image. 
In particular, it teaches using visible light of a halogen lamp and a CCD camera.  See, for example, page 2, left col., under “A. Image Acquisition”:
For the detection of the fibre structure we use a standard CCIR-CCD camera, an ITEX VFG frame grabber and a standard microscope objective (3.2 X, NA = 0.12). The banknote is illuminated by a 35 W halogen bulb. The setup is depicted in figure 2. Best contrast of the fibre structure was obtained by putting the illumination source about 1 cm behind the banknote ( a German 5 DM banknote). A typical image obtained with this method is shown in figure 4.
The image processing method is illustrated in FIG. 3.
Regarding claim 1, the prior art of record fails to teach, in combination with other claim limitations, a method to authenticate a substrate based on unique microstructure inherent to a region of interest of a substrate surface of the substrate, comprising comparing the at least one captured photo acoustic speckle image with at least one reference in order to determine authenticity of the substrate, wherein comparing the at least one captured photo acoustic speckle image comparing the at least one captured photo acoustic speckle image further comprises: extracting a plurality of specific features from the at least one captured image, and identifying the location of each specific feature: and comparing the identified locations with reference identified locations from an at least one reference image previously taken from the region of interest and stored in a database.
Regarding claim 8, the prior art of record fails to teach, in combination with other claim limitations, a device to authenticate a substrate based on unique microstructure inherent to a region of interest of a substrate surface of the substrate, comprising a microprocessor to operate the light source, the ultrasound transducer, and the light detector in order to capture at least one photo acoustic speckle image of the region and to compare a photo acoustic speckle pattern of the at least one captured photo acoustic speckle image with at least one reference in order to determine authenticity of the substrate. wherein the light source is switchable between visible light of a predetermined wavelength and IR or near IR of a predetermined wavelength.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARREN E WOLF/Primary Examiner, Art Unit 2636